DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 28 invokes 112(f) via “biasing means” which the specification gives as a spring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-31, 35-42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (WO 2011/012849 A1).
Regarding claim 27, McLoughlin discloses an auto-injector apparatus (figs 18a-e) for receiving a safety syringe 10 (which may or may not include 30, depending on the interpretation), the safety syringe comprising a sheath (intended use when 30 is not considered part of the safety syringe and 30 when the 30 is part of the safety syringe) deployable on actuation of a safety plunger to a closed position substantially covering a needle of the syringe (fig 18e), wherein the apparatus is configured to allow movement of the sheath to said closed position (fig 18e), and wherein the auto-injector apparatus comprises: a syringe housing 20 configured to receive the safety syringe (fig 18a), a chamber configured to allow movement of the sheath of the safety syringe therein 
Note the safety syringe is only claimed as part of intended use in claim 27, and thus the sheath is also only required as part of intended use. When sheath 30 is considered part of safety syringe, then the figures are relatively straight forward. When 30 is not considered the sheath of the safety syringe, fig 18b has to be viewed which shows the interior of 30 plenty of room for a sheath which may be included as part of an inserted syringe (the syringe shown in fig 18b is not considered part of the auto-injector in this claim).
Regarding claim 28, further comprising a biasing means 55 configured to actuate the plunger.  
Regarding claim 29, wherein the sheath is configured such that a force applied by the biasing means to the plunger also deploys the sheath (pg 45 ll 27 to pg 46 ll 2).  
Regarding claim 30, further comprising a biasing means 55 retainer configured to prevent the biasing member from applying a force to the plunger (pg 43 ll 24 and 25).  
Regarding claim 31, further comprising a trigger 48 configured to release the biasing member such that it applies a force for actuation of the plunger.  
Regarding claim 35, further comprising a locking mechanism 34 configured to lock the sheath in the closed position (fig 18e).  
Regarding claim 36, further comprising a plunger housing 20 configured to receive the plunger of the safety syringe, wherein the biasing means is within the plunger housing (figs 18a-e).
Regarding claim 37, further comprising a safety syringe 10.  
Regarding claim 38, wherein the safety syringe comprises: a safety plunger 90, wherein the sheath is deployable on actuation of the safety plunger (pg 45 ll 27 to pg 46 ll 2), and wherein the safety plunger is coupled to a syringe plunger 75 at a first point on an inward stroke of the safety plunger such that an inward stroke of the safety plunger causes the syringe plunger to move within a barrel of the syringe (pg 44 ll 25-30 and figs 18a-e),5 Docket No. 3008-1075 wherein the safety plunger is configured to decouple from the syringe plunger at a second point on the inward stroke such that the safety plunger is moveable independently of the syringe plunger (pg 45 ll 13-15), and wherein further movement of the safety plunger after the first and second points on the inward stroke causes the sheath at least partially to cover an opening in the barrel (pg 45 ll 13-15).  
Regarding claim 39, wherein the safety plunger is configured to couple to the sheath at a third point on the inward stroke of the safety plunger (pg 45 starting at ll 27).  
Regarding claim 40, wherein the safety syringe further comprises a decoupling mechanism configured to decouple the safety plunger and the syringe plunger (pg 45 starting at line 17).  
Regarding claim 41, wherein the decoupling mechanism is configured to decouple the safety plunger and the syringe plunger under rotation of the syringe plunger relative to the safety plunger (pg 45 ll 17-22).  
Regarding claim 42, wherein the decoupling mechanism is configured to decouple the safety plunger and the syringe plunger by way of the force applied to the safety plunger on its inward stroke (figs 18a-e, pg 45 starting line 17).  
Regarding claim 46, McLoughlin discloses a kit of parts comprising: an auto-injector apparatus according to claim 27 (see above); and a prefilled safety syringe 10 (figs 18a-e).
Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 43, McLoughlin discloses most of the claim with respect to pegs 94 and track 73a,74 (see pg 45 starting at line 17), but interpreting pegs 94 as threads is beyond reasonable interpretation. The examiner did not find a teaching or suggestion for modifying the pegs into threads.  
Response to Arguments
Applicant’s amendments have overcome the 112 rejections.
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant argues the auto-injector of McLoughlin includes neither a chamber configured to allow movement of a sheath of a safety syringe therethrough nor a needle aperture configured to allow the sheath of the safety syringe to projecting therefrom in the closed position (see details below). Specifically the front cylinder 30 would prevent movement of a sheath of a safety syringe through a chamber and needle aperture of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783